Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-28-2002

USA v. Pizarro
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2762




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Pizarro" (2002). 2002 Decisions. Paper 673.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/673


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL
UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT




              No. 01-2762
            _______________

    UNITED STATES OF AMERICA


                     v.

       JORGE LUIS PIZARRO, JR.


                   Jorge Pizarro,
                          Appellant




Appeal from the United States District Court
    for the Eastern District of Pennsylvania
 (D.C. Criminal Action No. 00-cr-00541-1)
District Judge: Honorable Bruce W. Kauffman




Submitted Under Third Circuit LAR 34.1(a)
            on July 30, 2002

   Before: BECKER,Chief Judge, ROTH
      and RENDELL, Circuit Judges


     (Opinion filed: October 28, 2002)
                                              OPINION


ROTH, Circuit Judge:

        Appellant Jorge Luis Pizarro, Jr. appeals his sentence of 180 months imprisonment,

five years supervised release, restitution of $16,346.46 and a $400 special assessment. He

pled guilty to armed bank robbery and brandishing a firearm during and in relation to a

crime of violence. Pizarro faced a minimum sentence of 32 years, but the government

filed a motion for a downward departure based on Pizarro’s cooperation with authorities

leading to the identification, apprehension, and conviction of co-defendant Rindy Lee

Martin. The district court granted the motion for downward departure. Pizarro now argues

that the district court did not give proper consideration to the five enumerated factors in

U.S.S.G. § 5K1.1 as it should have done under our recent decision in United States v.

Torres, 251 F.3d 138 (3d Cir.), cert. denied, 122 S.Ct. 307 (2001).

        We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and subject matter

jurisdiction pursuant to 18 U.S.C. § 3231. We exercise plenary review over mistake of law

or incorrect application of sentencing guidelines. United States v. Spiropoulos, 976 F.2d

155 160 n.2 (3d Cir. 1992).

        The five factors set out in § 5K1.1 for the court to consider in determining the

extent of a departure are

        (1) the court’s evaluation of the significance and usefulness of the

        defendant’s assistance, taking into consideration the government’s evaluation



                                                     2
         of the assistance rendered;

         (2) the truthfulness, completeness, and reliability of any information or

         testimony provided by the defendant;

         (3) the nature and extent of the defendant’s assistance;

         (4) any injury suffered, or any danger or risk of injury to the defendant or his

         family resulting from his assistance;

         (5) the timeliness of the defendant’s assistance.

U.S.S.G. § 5K1.1(a).

         In Torres, we held that, “a sentencing court would be best served by carefully

reciting on the record the factors it evaluated in arriving at its § 5K1.1 departure decision,

and the manner in which it weighed those factors.” Id. at 149 (emphasis added).

         We find that, although the District Court did not specifically recite the five factors,

it gave sufficient consideration to them. This consideration is evident from the information

presented to the court by both parties at the sentencing hearing and the court’s response

that it gave “a great deal of thought to everything that has been said, everything that has been

written.” Moreover, the court noted that it had compared Pizarro’s cooperation with the

seriousness of the offenses and his demeanor and remorse in court. We conclude that the

District Court did give sufficient consideration to the § 5K1.1 factors in determining the

downward departure and in commenting on its reasons for doing so.

         For the foregoing reasons, we will affirm the judgment of sentence of the District

Court.

                                                       3
TO THE CLERK:

     Please file the foregoing Opinion.




                                          By the Court,




                                          /s/ Jane R. Roth
                                              Circuit Judge




                                             4